DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 9-14 and 27-29 are allowed. The following is an examiner's statement of reasons for allowance: The claims 9-14 and 27-29 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) determining, by the public policy server, an applicable private domain among a number of private domains for each user to access, based on user information of each user; determining a private policy server, by the public policy server within the public domain, for each user retrieving a policy for each user according to the respective private domain from the private policy server; receiving a job list from a private job server according to the policy; and making at least one print job from the job list available at a printing device in the public domain. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2007/0107048 to Halls which teaches a method for facilitating distributed authentication includes the step of requesting, by a user of a client machine residing in a first domain, access to a resource residing in a second domain. The client machine 

The other art is US Publication No. 2007/0107048 to Oguma et al. which teaches a function providing system for providing a function to an image forming apparatus includes a server and a function relaying circuit. The server provides a function for the image forming apparatus. The function relaying circuit is located outside the image forming apparatus, the function relaying circuit providing the function to the image forming apparatus. The function relaying circuit uses the function corresponding to an instruction from the image forming apparatus, and the function relaying circuit transmits a use result of the function to the image forming apparatus. However, Oguma fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.       

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a response to Election/Restriction filed on 09/10/2021 where the Applicants hereby elect without traverse, Group I, claims 9-14. 

The claims have been amended as follows: 
15. (Cancelled).
16. (Cancelled).
17. (Cancelled).
18. (Cancelled).
19. (Cancelled).
20. (Cancelled).
21. (Cancelled).
22. (Cancelled).
23. (Cancelled).
24. (Cancelled).
25. (Cancelled).
26. (Cancelled).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675